DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., hereinafter referred to as Huang (CN 106454090 B) in view of Yu et al., hereinafter referred to as Yu (US 2016/0198144 A1). 

	As per claim 1, Huang discloses a focus method (Huang: Pg. 1, Technical field, discloses an autofocus method.) comprising:
controlling (Huang: Pg. 2, last paragraph – Pg. 3, first paragraph discloses using binocular vision by acquiring a first and second image and Pg. 3, last paragraph discloses a control device (3, 4) that controls a depth camera 1 and the zoom camera 2 to acquire a depth image and a non-depth image.);
determining positions of a target area (i.e., positions of target area == focus area) of the target scene in the binocular images (Huang: Pg. 4, last three paragraphs, disclose determining positions of the focus area of the scene by touching the image area with a finger or can be programmed by default.);
determining distance information of the target area (i.e., depth information of the focus area) according to the positions of the target area (i.e., focus area) in the binocular images (Huang: Pg. 3, last paragraph and last three paragraphs of Pg. 4 – Pg. 5, ll. 1-20 disclose determining depth information of the focus area according to the positions of the focus area in the binocular images.); and
controlling the main camera (i.e., zoom camera) to perform focus according to the distance information of the target area (Huang: Pg. 3, last paragraph and Pg. 5, ll. 19-20 disclose controlling the zoom camera to automatically focus the zoom camera according to the depth information.).
However Huang does not explicitly disclose “… binocular cameras … to capture binocular images …”.
Further, Yu is in the same field of endeavor and teaches binocular cameras to capture binocular images (Yu: Fig. 2 & Para. [0025] disclose binocular cameras 1 and 2 to capture binocular images.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang and Yu before him or her, to modify the depth camera of Huang to include the binocular cameras capturing binocular images feature as described in Yu. The motivation for doing so would have been to improve depth imaging by providing sufficient information of an object or area of a scene using stereo matching of parallax images of the same scene acquired from different viewpoints.

	As per claim 2, Huang-Yu disclose the method of claim 1, wherein determining the positions of the target area of the target scene in the binocular images includes:
obtaining input information, the input information being used to select the target area from a main image captured by the main camera (Huang: Pg. 4, last three paragraphs, disclose obtaining input information by touching the image area with a finger to select the focus area from a main image 8 captured by the zoom camera.);
determining a position of the target area in the main image (Huang: Pg. 4, last three paragraphs, disclose determining a position of the focus area in the main image 8.); and
determining the positions of the target area in the binocular images according to the position of the target area in the main image and relative position relationship between the main camera and the binocular cameras (Huang: Pg. 5, ll. 1-20 disclose determining the positions of the focus area in the depth and non-depth images according to the position of the focus area in the main image 8 and relative position relationship between the zoom camera and the depth camera. Further, Yu: Fig. 2 & Paras. [0021], [0025] disclose binocular cameras 1 and 2 to capture binocular images and determine positions of a target area in the binocular images according to position relationship between a main camera 3 and the binocular cameras 1 and 2.).

	As per claim 3, Huang-Yu disclose the method of claim 2, wherein the relative position relationship between the main camera and the binocular cameras is represented by a pre-calibrated camera coordinate system conversion matrix for the main camera and the binocular cameras (Huang: Pg. 4, last three paragraphs and Pg. 5, ll. 19-20 disclose the relative position relationship between the zoom camera and the depth camera is represented by registration of the positional relationship of the zoom camera and the depth camera and Yu: Fig. 2 & Para. [0025] discloses binocular cameras 1 and 2 to capture binocular images.).

	As per claim 7, Huang-Yu disclose the method of claim 1, further comprising, before determining the positions of the target area of the target scene in the binocular images:
performing registration on a main image captured by the main camera and the binocular images according to differences between fields of view of the main camera and the binocular cameras (Huang: Pg. 2, S32 & Pg. 5, ll. 13-20 disclose prior to determining the focus area, performing registration on a main image captured by the zoom camera and the depth image according to differences between fields of view of the main camera and the depth camera and Yu: Fig. 2 & Para. [0025] discloses binocular cameras 1 and 2 to capture binocular images.).

	As per claim 9, Huang-Yu disclose the method of claim 1, wherein:
the binocular cameras and the main camera are integrated at the camera device; or
the binocular cameras and the main camera are detachably connected at the camera device (Huang: Fig. 1; Pg. 3, last paragraph, discloses the depth camera and the zoom camera integrated into the camera device and Yu: Fig. 2 & Paras. [0025], [0026] disclose binocular cameras 1 and 2 and main camera 3 integrated.).









As per claim 10, Huang discloses a camera device (Huang: Pg. 3, last paragraph, figure 1.) comprising:
a main camera (Huang: Pg. 3, last paragraph, figure 1 discloses a zoom camera 2.);

a control device (3, 4) configured to:
control the (Huang: Pg. 2, last paragraph – Pg. 3, first paragraph discloses using binocular vision by acquiring a first and second image and Pg. 3, last paragraph discloses a control device (3, 4) that controls a depth camera 1 and the zoom camera 2 to acquire a depth image and a non-depth image.);
determine positions of a target area (i.e., positions of target area == focus area intention) of the target scene in the binocular images (Huang: Pg. 4, last three paragraphs, disclose determining positions of the focus area of the scene by touching the image area with a finger or can be programmed by default.);
determine distance information of the target area (i.e., depth information of the focus area) according to the positions of the target area (i.e., focus area) in the binocular images (Huang: Pg. 3, last paragraph and last three paragraphs of Pg. 4 – Pg. 5, ll. 1-20 disclose determining depth information of the focus area according to the positions of the focus area in the binocular images.); and
control the main camera (i.e., zoom camera) to perform focus according to the distance information of the target area (Huang: Pg. 3, last paragraph and Pg. 5, ll. 19-20 disclose controlling the zoom camera to automatically focus the zoom camera according to the depth information.).
However Huang does not explicitly disclose “… binocular cameras … to capture binocular images …”.
Further, Yu is in the same field of endeavor and teaches binocular cameras to capture binocular images (Yu: Fig. 2 & Para. [0025] discloses binocular cameras 1 and 2 to capture binocular images.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang and Yu before him or her, to modify the depth camera of Huang to include the binocular cameras capturing binocular images feature as described in Yu. The motivation for doing so would have been to improve depth imaging by providing sufficient information of an object or area of a scene using stereo matching of parallax images of the same scene acquired from different viewpoints.   

As per claim 11, the claim(s) recites analogous limitations to claim(s) 2 above, and
is/are therefore rejected on the same premise.

As per claim 12, the claim(s) recites analogous limitations to claim(s) 3 above, and
is/are therefore rejected on the same premise.

	As per claim 16, Huang-Yu disclose the device of claim 10, wherein the control device is further configured to:
perform registration on a main image captured by the main camera and the binocular images according to differences of fields of view between the main camera and the binocular cameras (Huang: Pg. 2, S32 & Pg. 5, ll. 13-20 disclose prior to determining the focus area, performing registration on a main image captured by the zoom camera and the depth image according to differences between fields of view of the main camera and the depth camera and Yu: Fig. 2 & Para. [0025] discloses binocular cameras 1 and 2 to capture binocular images.).

As per claim 18, the claim(s) recites analogous limitations to claim(s) 9 above, and
is/are therefore rejected on the same premise.







Claims 4-6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yu in further view of Kim et al., hereinafter referred to as Kim (US 2018/0093662 A1).

As per claim 4, Huang-Yu disclose the method of claim 1, wherein determining the positions of the target area of the target scene in the binocular images includes:
obtaining input information, the input information being used to select the target area from a main image captured by the main camera (Huang: Pg. 4, last three paragraphs, disclose determining positions of the focus area of the scene by touching the image area with a finger or can be programmed by default.);
recognizing (Huang: Pg. 4, last three paragraphs, disclose recognizing an object movement in the target area.); and 
(Huang: Pg. 4, last three paragraphs and Pg. 5, ll. 1-2, disclose using positions of the object in the depth image as the positions of the focus area and Yu: Fig. 2 & Para. [0025] discloses binocular cameras 1 and 2 to capture binocular images.).
However Huang-Yu do not explicitly disclose “… recognizing semantics of an object … searching for a matching object matching the semantics in the binocular images and using positions of the matching object in the binocular images …”.
Further, Kim is in the same field of endeavor and teaches recognizing semantics of an object; searching for a matching object matching the semantics in the binocular images and using positions of the matching object in the binocular images (Kim: Paras. [0088]; [0091]-[0095] disclose a neural network capable of verifying classification of an object in the binocular images when it matches an image that was previously stored and using the verified objects position for tracking.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Huang-Yu and Kim before him or her, to modify the binocular vision system of Huang-Yu to include the matching semantics feature as described in Kim. The motivation for doing so would have been to improve object detection by providing tracking techniques that identify unique object characteristics.  


	As per claim 5, Huang-Yu-Kim disclose the method of claim 4, wherein recognizing the semantics of the object in the target area includes:
recognizing the semantics of the object in the target area according to a pre-trained neural network model (Kim: Paras. [0088]; [0091]-[0095] disclose the neural network operating as pre-trained and continuously updated model for recognizing classifications of the object from the target area that was subject to image segmentation.).

	As per claim 6, Huang-Yu-Kim disclose the method of claim 4, wherein searching for the matching object in the binocular images includes:
searching for the matching object in the binocular images according to a pre-trained neural network model (Kim: Paras. [0088]; [0091]-[0095] disclose the neural network operating as pre-trained and continuously updated model for searching the matching object in the binocular images.).

As per claim 13, the claim(s) recites analogous limitations to claim(s) 4 above, and
is/are therefore rejected on the same premise.

As per claim 14, the claim(s) recites analogous limitations to claim(s) 5 above, and
is/are therefore rejected on the same premise.

As per claim 15, the claim(s) recites analogous limitations to claim(s) 6 above, and
is/are therefore rejected on the same premise.

Allowable Subject Matter
Claims 8 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 04-20-2021